Citation Nr: 1746855	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a cervical spine disability.

2. Entitlement to a disability rating in excess of 30 percent for a right shoulder disability.  

3.  Entitlement to an initial rating in excess of 20 percent for left upper radicular group radiculopathy.  

4.  Entitlement to an initial rating in excess of 20 percent for right upper radicular group radiculopathy.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The request for a TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This Board previously remanded this matter for additional development in March 2017.  The requested development has been completed, and the case has been returned to the Board for appellate consideration.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's cervical spine disability was manifested by forward flexion to 25 degrees; unfavorable ankylosis of the cervical spine was not shown.

2.  During the appeal period, the Veteran's right shoulder disability was manifested by pain and weakness and by abduction of the right arm to 180 degrees.

3.  Left upper radicular group radiculopathy is manifested by no more than mild incomplete paralysis.

4.  Right upper radicular group radiculopathy is manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).

2.  The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for an initial rating in excess of 20 percent for left upper radicular group radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2016).

4.  The criteria for an initial rating in excess of 20 percent for right upper radicular group radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [,or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Rating for Cervical Spine Disability

The Veteran's cervical spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned with forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Service connection for a cervical spine disability was granted in a December 2001 rating decision, and a 20 percent rating was assigned from January 2001.  A claim for an increased rating was received in September 2007.  

A January 2009 VA examination reflects that the Veteran reported neck pain.  The neck pain did not radiate into his upper extremities.  Except for occasional paresthesias of the fingers and hands, he did not have sensory or motor deficits in the upper extremities.  Range of motion testing showed extension to 30 degrees, left lateral rotation to 50 degrees, right lateral rotation to 60 degrees, flexion to 60 degrees, and right and left lateral tilt to 15 degrees each.  Neck compression caused local pain behind the neck without radiation.  There was pain throughout range of motion testing of the neck.  

The Veteran had a VA examination in May 2017.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported that his current symptoms included moderately severe pain at the base of his skull with radiation to the intrascapular area of both arms.  He reported that his symptoms are worse if he, "sits still, sits straight, or turns his neck."  He also had increased neck discomfort with coughing or sneezing.  He described stiffness of his neck, as well as popping and weakness.  The Veteran reported that any activity caused flare-ups, which were characterized by numbness of both hands.  The Veteran reported that his functional loss included difficulty turning his neck.  Range of motion showed forward flexion from 0 to 45 degrees, extension from -10 to -5 degrees, right and left lateral flexion from 0 to 20 degrees, and right and left lateral rotation from 0 to 40 degrees.  The examiner indicated that ankylosis was not present.

The examiner noted that the Veteran is currently disabled and is on SSDI.  The Veteran reported that he would be unable to work at anything, including driving.  His functional limitations included neck pain when driving, shoulder pain with lifting, and hand pain.  

VA outpatient treatment records during the appeal period reflect that the Veteran received outpatient treatment and physical therapy for neck pain.  In February 2016, the Veteran had cervical spine forward flexion to 25 degrees.   

The Board finds that the criteria for a rating in excess of 30 percent for his cervical spine disability have not been met.  The next higher rating under the General Formula requires unfavorable ankylosis of the cervical spine, which is not shown here.  38 C.F.R. § 4.71a, DC 5242.  Where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations regarding functional loss (Sections 4.40 and 4.45), are not for application.  Johnston, supra. 

The next higher rating under the Formula for Rating Intervertebral Disc Syndrome requires incapacitating episodes totaling between 4 to 6 weeks, which is not shown.  38 C.F.R. § 4.71a, DC 5243.

Accordingly, for the reasons set forth above, the preponderance of the evidence is against the claim for a higher rating in excess of 20 percent for a cervical spine disability.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is separately rated for radiculopathy of the upper extremities as a residual of his cervical spine.  Those ratings are addressed below.  There are no other neurological residuals of his cervical spine which warrant the assignment of separate ratings.  
Increased Rating for Right Shoulder Disability

A February 2000 rating decision granted service connection for a right shoulder disability and assigned a 20 percent rating.  A September 2004 rating decision granted a 30 percent rating for right shoulder disability, based on VA treatment records dated in September 2004 which showed 45 degrees flexion and 45 degrees adduction of the right shoulder.  A claim for an increased rating was received in September 2007.  

The Veteran's right shoulder disability under Diagnostic Code 5201.  Examination reports reflect that the Veteran is right-handed; therefore, the rating criteria for the major extremity are applicable.  Diagnostic Code 5201 provides that limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The Veteran had a VA examination in January 2009.  The Veteran reported that he injured his right shoulder during service lifting a heavy duffel bag.  He subsequently had numerous dislocations and underwent surgery in November 1977 to stop the recurrent dislocations.  A pin was placed in the glenoid cavity.  The Veteran stopped having recurrent disclocations but continued to have pain in the right shoulder, which was now getting worse.  The Veteran reported that he had difficulty doing his job as a janitor, as it required significant lifting and working with the right hand.  However, the Veteran reported that he continued to work with his aches and pains.  On examination, the Veteran had forward flexion to 150 degrees, abduction to 180 degrees, and extension to 70 degrees.  There was no crepitus with detected with passive motions of the right shoulder.  There was slight laxity of the shoulder capsule noted.  There was no local swelling, redness, puffiness, or obvious deformity around the shoulder.  Motor strength of the right shoulder was slightly less than the opposite side due to pain.  Grossly, there was no significant atrophy around the right shoulder musculature.  Impingement test was positive.  The examiner noted that there was pain with motion.  The Veteran was able to perform range of motion without significant aggravation of pain, obvious fatigability, lack of endurance, or loss of range of motion.  

VA outpatient treatment records dated in May 2008 shows that the Veteran reported difficulty lifting his right arm.  He had full range of motion of the shoulder. 

VA outpatient records dated in February 2017 noted right shoulder range of motion to 130 degrees.  

The Veteran had a VA examination in May 2017.  The Veteran reported that he initially developed problems with his right shoulder during basic training in May or June 1977 when it "kept popping out."  He sought medical care in 1977 and underwent surgery.  The Veteran reported that his symptoms were getting worse.  He reported that his right shoulder pain was triggered by activities such as moving things with his right arm or lifting or reaching with his right arm.  He reported that he had increased shoulder discomfort with coughing, sneezing, or in cold weather.  His shoulder felt weak and unstable.  He reported flare-ups of his shoulder.  

Physical examination showed flexion to 155 degrees, abduction to 180 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  There was moderately severe tenderness involving the shoulder.  The Veteran was able to perform three repetitions of motion of the shoulder.  There was pain with repetitive motion. The Veteran had the following ranges of motion after three repetitions:  flexion to 150 degrees; abduction to 160 degrees; external rotation to 80 degrees; and internal rotation to 90 degrees.  The examiner noted that there was functional limitation due to pain, weakness, fatigability, and incoordination.  The examiner was unable to describe the functional loss in terms of degrees.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  There was objective evidence of tenderness.  The examiner noted severe bilateral trapezius and interscapular tenderness.  

The evidence reflects that the Veteran's right shoulder disability is manifested by painful motion, tenderness, and crepitus.  The Veteran has right shoulder flexion to  155 degrees, abduction to 180 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  The criteria for a rating in excess of 20 percent are not met, as the evidence does not show limitation of motion to 25 degrees from the side.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The range of motion findings do not more nearly approximate the criteria for a higher rating.  To qualify for the next higher  40 percent rating under DC 5201, shoulder abduction must be limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Even considering additional functional loss due to pain, the limitation in range of motion due to pain, fatigue, or weakness, does not meet the criteria for a higher disability evaluation for right shoulder disability during the period on appeal.  Accordingly, the Board finds that a higher rating is not warranted under the DeLuca criteria and section 4.59.  See DeLuca, 8 Vet. App. at 206 -07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether any other diagnostic codes pertaining to the shoulder are applicable.  DC 5200 pertains to ankylosis of the scapulohumeral articulation, DC 5202 pertains to impairment of the humerus, and DC 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a .  As there is no evidence showing that any of these conditions have been present during the appeal period, a higher rating is not assignable under those provisions. 

For the reasons set forth above, the Board concludes that there is a preponderance of the evidence against the claim for a rating in excess of 30 percent for right shoulder disability.  As there is a preponderance of the evidence against the claims, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Right and Left Upper Extremity Radiculopathy

An April 2017 rating decision granted separate ratings for right and left upper extremity radiculopathy secondary to degenerative joint disease of the cervical spine and assigned separate 20 percent ratings from August 2016 according to Diagnostic Code 8510. 

Diagnostic Code 8510 pertains to paralysis of the upper radicular group (fifth and sixth cervicals).  Mild incomplete paralysis warrants a 20 percent rating for both major and minor extremities.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  A 70 percent rating is warranted for complete paralysis of the major extremity, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  A 60 percent rating is warranted for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120 .  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

A May 2017 VA examination shows that the Veteran reported radicular symptoms, including mild intermittent pain and mild numbness of both upper extremities.  No other signs and symptoms of radiculopathy were noted.  The report reflects that the symptoms involve the upper, middle, and lower radicular group.  The examiner described the severity as mild.  Findings included hyperactive reflexes and a normal sensory examination of the right and left shoulder area, inner and outer forearms, hands, and fingers.

The Board finds that ratings higher than the current 20 percent ratings assigned under Diagnostic Code 8510 are not warranted.  The competent medical evidence shows that the Veteran has mild radiculopathy affecting the upper, middle, and lower radicular groups.  The evidence does not reflect findings that more nearly approximate moderate incomplete paralysis of the upper radicular group.  There is no medical evidence of impairment of any other peripheral nerves which would warrant higher ratings under any other diagnostic codes.  For these reasons, the preponderance of the evidence is against the claims for higher initial ratings for radiculopathy of the right and left upper radicular groups.  As there is a preponderance of the evidence against the claims, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







ORDER

A rating in excess of 20 percent for cervical spine disability is denied.

A rating in excess of 30 percent for a right shoulder disability is denied.  

A rating in excess of 20 percent for left upper radicular group radiculopathy is denied.

A rating in excess of 20 percent for right upper radicular group radiculopathy is denied.  

REMAND

A May 2017 VA examination shows that the Veteran reported that he would be unable to work at anything, including driving.  The examination noted functional limitations included neck pain when driving, shoulder pain with lifting, and hand pain.  The May 2017 examination raises a claim for entitlement to a TDIU.  The Veteran reported that he is in receipt of SSDI benefits.  On remand, the AMC/ RO should obtain the Veteran's Social Security records and adjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security records and associate them with the electronic record.  

2.  Send the Veteran VCAA notice regarding his TDIU request.  Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit. 

3.  Arrange for any additional development deemed necessary, to include a VA examination to ascertain any functional impairment associated with the Veteran's service-connected disabilities, including any employment limitations that might result.

4.  Then, adjudicate the claim for TDIU.  If it is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


